UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: MARCH 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number: 000-53797 GREEN EARTH TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 26-0755102 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1136 Celebration Boulevard, Celebration, Florida 34747 (Address of principal executive offices) (877) 438-4761 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer o Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No þ As of May 15, 2013, the issuer had a total of 157,707,071 shares of common stock, $0.001 par value, outstanding. TABLE OF CONTENTS PAGE PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets at March 31, 2013 and June 30, 2012 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended March 31, 2013 and 2012 2 Condensed Consolidated Statement of Stockholders’ Deficit for the Nine Months Ended March 31, 2013 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2013 and 2012 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II.OTHER INFORMATION Item 1. Legal Proceedings 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 6. Exhibits 24 SIGNATURES 25 i PART I.FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) GREEN EARTH TECHNOLOGIES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share data) March 31, 2013 June 30, 2012 ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, less allowance of $18 and $10 Inventories, net Deferred cost, related party - Prepaid expenses and other current assets Total current assets Property and equipment, net 35 51 Intangibles, net Prepaid advertising Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable Accounts payable, related parties Accrued expenses Accrued expenses, related parties Deferred revenue, related parties Notes payable, related party Derivative liabilities Total current liabilities Secured convertible debentures, net of debt discount Total liabilities Commitments and contingencies Stockholders’ deficit Common stock, $0.001 par value, 300,000,000 shares authorized, 157,140,355 and 154,138,423 shares issued andoutstanding, as of March 31, 2013 and June 30, 2012 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See notes to condensed consolidated financial statements. 1 GREEN EARTH TECHNOLOGIES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except share data) Three Months Ended March 31, Nine Months Ended March 31, Net sales $ Operating expense: Cost of sales (exclusive of depreciation and amortization) Selling, general and administrative expenses Stock-based compensation Depreciation and amortization 52 52 Loss from operations ) Other income (expense): Legal and settlement income - - - Change in revaluation of derivatives Loss on issuance of convertible debt ) - ) ) Interest expense, net ) Loss from operations before income taxes ) Income tax - Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding See notes to condensed consolidated financial statements. 2 GREEN EARTH TECHNOLOGIES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT (Unaudited) (in thousands, except share data) Additional Common Stock Paid Accumulated Shares Amount In Capital Deficit Total Balance at June 30, 2012 $ $ $ ) $ ) Private placement of common stock 2 Shares issued for interest 1 - Stock-based compensation - - Net loss - - - ) ) Balance at March 31, 2013 $ $ $ ) $ ) See notes to condensed consolidated financial statements. 3 GREEN EARTH TECHNOLOGIES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine Months Ended March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Amortization of debt discount Loss on issuance of convertible debt Increase in allowance for inventory - Change in fair value of derivative liability ) ) Bad debt expense 8 ) Stock-based compensation expense Changes in assets and liabilities: Accounts receivable 33 Inventories ) ) Deferred cost, related party ) - Prepaid expenses and other current assets 78 46 Prepaid Advertising 41 - Accounts payable ) ) Accounts payable, related parties ) Accrued expenses ) Accrued expenses, related parties ) Deferred revenue Net cash used in operating activities ) ) Cash flows from investing activities Acquisition of equipment - ) Net cash used in investing activities - ) Cash flows from financing activities Proceeds from issuance of common stock, net of issuance costs Proceeds from issuance of secured convertible debentures Proceeds from notes payable, related party Repayment of notes payable, related party ) ) Net cash provided byfinancing activities Net Increase (decrease) in cash ) Cash and cash equivalent Beginning of period End of period $ $ Supplemental information Interest payments $
